DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on July 6, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,409,083 (herein US 083). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 12, US 083 claim 1 recites:
Instant Claim 1 Limitation
Corresponding US 083 claim
A composite optical element comprising:
an optical resin layer extending from a center to an outer periphery thereof, the center being aligned with an optical axis of the optical element
Claim 1
a bonding layer extending from the center to an outer periphery thereof, and
Claim 1
a base member having a light entering/exiting surface extending from the center to an outer periphery thereof
Claim 1
wherein the optical resin layer, the bonding layer, and the base member are sequentially laminated in this order,
Claim 1
wherein the bonding layer has a thickness that changes along a straight line extending from the center toward the outer periphery of the bonding layer, the thickness being greater at an intermediate position located between a first position and a second position than at the first position and at the second position, the first position corresponding to a point apart from the center by 0.8 times a distance to the outer periphery of the optical resin layer from the center, the second position corresponding to the outer periphery of the bonding layer.
Claim 1


As to claims 13-24, US 083 claims 1-11 recited substantially similar subject matter.
	As to claim 25, while US 083 does not claim the first base member and the second base members are made of glass or hard plastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the base members (e.g. lenses) as glass/hard plastic, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 26, although the art includes claims which recite the features of the instant claims as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 26, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including satisfying the linear expansion features in combination with the materials and structures of claim 12, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kojima et al. (US 2006/0012889); Kojima (JP 2007-230076); Kojima et al. (JP 2006-251024) are cited as additional examples of composite optical elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 20, 2022